--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


PLURISTEM LIFE SYSTEMS, THERAPEUTICS INC.
AMENDEDAND RESTATED 2005 STOCK OPTION PLAN *

This aAmended and Restated 2005 Stock Option Plan (the “Plan”) provides for the
grant of Restricted Stock, Restricted Stock Units and options to acquire common
shares (the “of Common Shares”)Stock in the capital of Pluristem Life
Systems,Therapeutics Inc., a corporation formed under the laws of the State of
Nevada (the “Corporation”). Stock optionsAwards granted under this Plan will
include:

  (a) stock options, that qualify under Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”), which will be referred to in this Plan as
“Incentive Stock Options”;


  (b) stock options, Restricted Stock and Restricted Stock Units, that qualify
under Section 102 of the Israeli Tax Ordinance (New Version) 1961, as amended
and the rules and regulations promulgated thereunder (the “Ordinance”), which
will be referred to in this Plan as “Section 102 OptionsAwards”;


  (c) stock options, Restricted Stock and Restricted Stock Units, that do not
qualify under Section 422 of the Code , which will be referred to in this Plan
as “Non-Qualified Stock Options Awards”; and


  (d) Section 3(i) Options, beingstock options, Restricted Stock and Restricted
Stock Units under Section 3(i) of the Ordinance to consultants and Controlling
Shareholders that are excluded from the term “Israeli Employee” as defined in
Section 3.1 herein, which will be referred to in this Plan as “3(i) Awards”.


Incentive Stock Options, Section 102 OptionsAwards, Non-Qualified Stock
OptionsAwards and Section 3(i) OptionsAwards, granted under this Plan are
collectively referred to as “OptionsAwards”.

1. PURPOSE


1.1     The purpose of this Plan is to retain the services of valued key
employees and consultants of the Corporation and such other persons as the Plan
Administrator (as hereinafter defined) shall select in accordance with Section 3
below, and to encourage such persons to acquire a greater proprietary interest
in the Corporation, thereby strengthening their incentive to achieve the
objectives of the shareholders of the Corporation, and to serve as an aid and
inducement in the hiring of new employees and to provide an equity incentive to
consultants and other persons selected by the Plan Administrator.

1.2     This Plan shall at all times be subject to all legal requirements
relating to the administration of stock option plansAwards, if any, under
applicable corporate laws, applicable United States federal and state securities
laws, the Code, applicable Israeli tax laws, Israeli securities laws, Israeli
corporate laws, Israeli foreign exchange control laws the rules of any
applicable stock exchange or stock quotation system, and the rules of any other
foreign jurisdiction applicable to OptionsAwards granted to residents therein
(collectively, the “Applicable Laws”).

* This version reflects the changes to the Company’s 2005 Stock Option Plan in
the form filed with the Securities and Exchange Commission on May 24, 2007 as
exhibit 99.1 to the Company’s current report on Form 8-K.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2. ADMINISTRATION


2.1     This Plan shall be administered initially by the board of directors of
the Corporation (the “Board”), except that the Board may, in its discretion,
establish a committee composed of two (2) or more members of the Board or two
(2) or more other persons to administer the Plan, which committee (the
“Committee”) may be an executive, compensation or other committee, including a
separate committee especially created for this purpose. The Board or, if
applicable, the Committee is referred to herein as the “Plan Administrator”.

2.2     If and so long as the shares of Common Shares isStock are registered
under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the Corporation wishes to grant Incentive Stock
Options, then the Board shall consider in selecting the Plan Administrator and
the membership of any Committee, with respect to any persons subject or likely
to become subject to Section 16 of the Exchange Act, the provisions regarding
(a) “outside directors” as contemplated by Section 162(m) of the Code, and (b)
“Non-Employee Directors” as contemplated by Rule 16b-3 under the Exchange Act.

2.3     The Committee shall have the powers and authority vested in the Board
hereunder (including the power and authority to interpret any provision of the
Plan or of any Option). The members of any such Committee shall serve at the
pleasure of the Board. A majority of the members of the Committee shall
constitute a quorum, and all actions of the Committee shall be taken by a
majority of the members present. Any action may be taken by a written instrument
signed by all of the members of the Committee and any action so taken shall be
fully effective as if it had been taken at a meeting.

2.4     Subject to the provisions of this Plan and any Applicable Laws, and with
a view to accomplishing the purpose of the Plan, the Plan Administrator shall
have sole authority, in its absolute discretion, to:

  (a) construe and interpret the terms of the Plan and any OptionAward granted
pursuant to this Plan;


  (b) define the terms used in the Plan;


  (c) prescribe, amend and rescind the rules and regulations relating to this
Plan;


  (d) correct any defect, supply any omission or reconcile any inconsistency in
this Plan;


  (e) grant OptionsAwards under this Plan, except grants to directors, the CEO,
the CFO and the CTO of the Corporation, which will be granted by the Board as a
whole if required by Applicable Law;


2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (f) determine the individuals to whom OptionsAwards shall be granted under
this Plan and whether the Option Award is granted as an Incentive Stock Option,
Section 102 OptionAward, a Non-Qualified Stock OptionAwards, or Section 3(i)
OptionAward;


  (g) make an election under Section 102(b)(1) or (2) of the Ordinance;


  (h) determine the time or times at which OptionsAwards shall be granted under
this Plan;


  (i) determine the number of shares of Common SharesStock subject to each
OptionAward, the exercise price of each OptionAward, the duration of each
OptionAward and the times at which each OptionAward shall become vested and
exercisable;


  (j) determine all other terms and conditions of the OptionsAwards; and


  (k) make all other determinations and interpretations necessary and advisable
for the administration of the Plan.


2.5     All decisions, determinations and interpretations made by the Plan
Administrator shall be binding and conclusive on all participants in the Plan
and on their legal representatives, heirs and beneficiaries.

3. ELIGIBILITY


3.1 Definitions. In this agreement:


“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the Ordinance.

“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.”

“Israeli Employee” means a person who is employed by the Corporation or its
Affiliates in Israel, including an individual who is serving as a director or an
office holder, but excluding a Controlling Shareholder.

“Related Corporation” means any corporation (other than the Corporation) that is
a “Parent Corporation” of the Corporation or “Subsidiary Corporation” of the
Corporation, as those terms are defined in Sections 424(e) and 424(f),
respectively, of the Code (or any successor provisions) and the regulations
thereunder (as amended from time to time).

3.2     Incentive Stock Options may be granted to any individual who, at the
time such Option is granted, is an employee of the Corporation or any Related
Corporation (as hereinafter defined) (an “Employee”).

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.3     Non-Qualified Stock OptionsAwards, may be granted to Employees, and to
such other persons who are not Employees as the Plan Administrator shall select,
subject to any Applicable Laws.

3.4     Section 102 Options Awards may be granted to Israeli Employees in
accordance with Section 4 herein.

3.5     Section 3(i) Options Awards may be granted to consultants and
Controlling Shareholders that do not qualify as Israeli Employees.

3.6    OptionsAwards may be granted in substitution for outstanding
OptionsAwards of another corporation in connection with the merger,
consolidation, acquisition of property or stock or other reorganization between
such other corporation and the Corporation or any subsidiary of the Corporation.
OptionsAwards also may be granted in exchange for outstanding OptionsAwards.

3.7     Any person to whom an Optionoption is granted under this Plan is
referred to as an “Optioneea “Participant”. Any person who is the owner of an
OptionAward is referred to as a “Holder”.

4. DESIGNATION OF OPTIONSAWARDS PURSUANT TO SECTION 102 (RELEVANT ONLY TO
ISRAELI EMPLOYEES)


4.1     The Corporation may designate Section 102 OptionsAwards granted to
Israeli Employees pursuant to Section 102 of the Ordinance as Unapproved 102
OptionsAwards (means an Option granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee) or Approved 102 OptionsAwards
(means an OptionAward granted pursuant to Section 102(b) of the Ordinance and
held in trust by a Trustee for the benefit of the OptioneeParticipant).

4.2     The grant of Approved 102 OptionsAwards shall be made under this Plan
adopted by the Board, and shall be conditioned upon the approval of this Plan by
the Israeli Tax Authorities (the “ITA”).

4.3     Approved 102 OptionAward may either be classified as Capital Gain Option
“CGOAward (“CGA”) or Ordinary Income OptionAward(“OIOOIA”).

4.4     Approved 102 OptionAward elected and designated by the Corporation to
qualify under the capital gain tax treatment in accordance with the provisions
of Section 102(b)(2) shall be referred to herein as CGOCGA.

4.5     Approved 102 OptionAward elected and designated by the Corporation to
qualify under the ordinary income tax treatment in accordance with the
provisions of Section 102(b)(1) shall be referred to herein as OIOOIA.

4.6     The Corporation’s election of the type of Approved 102 OptionsAwards as
CGOCGA or OIOOIAgranted to Employees (the “Election”), shall be appropriately
filed with the ITA before the Date of Grant of an Approved 102 OptionAward. Such
Election shall become effective beginning the first Date of Grant of an Approved
102 OptionAward under this Plan and shall remain in effect at least until the
end of the year following the year during which the Corporation first granted
Approved 102 OptionsAwards. The Election shall obligate the Corporation to grant
only the type of Approved 102 OptionAward it has elected, and shall apply to all
OptioneesParticipants who were granted Approved 102 OptionsAwards during the
period indicated herein, all in accordance with the provisions of Section 102(g)
of the Ordinance. For the avoidance of doubt, such Election shall not prevent
the Corporation from granting Unapproved 102 OptionsAwards simultaneously.

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4.7     All Approved 102 OptionsAwards must be held in trust by a Trustee (means
any entity appointed by the Corporation to serve as a trustee and approved by
the ITA, all in accordance with the provisions of Section 102(a) of the
Ordinance, as described in Section 5 below (the “Trustee”)).

4.8     For the avoidance of doubt, the designation of Unapproved 102
OptionsAwards and Approved 102 OptionsAwards shall be subject to the terms and
conditions set forth in Section 102 of the Ordinance and the regulations
promulgated thereunder.

4.9     With regards to Approved 102 OptionsAwards, the provisions of the Plan
and/or the OptionAward Agreement shall be subject to the provisions of Section
102 and the Tax Assessing Officer’s permit, and the said provisions and permit
shall be deemed an integral part of the Plan and of the OptionAward Agreement.
Any provision of Section 102 and/or the said permit which is necessary in order
to receive and/or to keep any tax benefit pursuant to Section 102, which is not
expressly specified in the Plan or the OptionAward Agreement, shall be
considered binding upon the Corporation and the Optionees Participants.

5. TRUSTEE


5.1     Approved 102 OptionsAwards which shall be granted under the Plan and/or
any Sharesshares allocated or issued upon exercise of such Approved 102
OptionsAwards and/or other shares received subsequently following any
realization of rights, including, without limitation, bonus shares, shall be
allocated or issued to the Trustee and held for the benefit of the
OptioneesParticipants for such period of time as required by Section 102 or any
regulations, rules or orders or procedures promulgated thereunder (the “Holding
Period”). In the case the requirements for Approved 102 OptionsAwards are not
met, then the Approved 102 OptionsAwards may be treated as Unapproved 102
OptionsAwards, all in accordance with the provisions of Section 102 and
regulations promulgated thereunder.

5.2     Notwithstanding anything to the contrary, the Trustee shall not release
any Sharesshares allocated or issued upon exercise of Approved 102 OptionsAwards
prior to the full payment of the OptioneeParticipant’s tax liabilities arising
from Approved 102 OptionsAwards which were granted to him and/or any
Sharesshares allocated or issued upon exercise or vesting of such OptionsAwards
as the case my be.

5.3     Upon receipt of Approved 102 OptionAwards, the Optionee will sign an
undertaking to release the Trustee from any liability in respect of any action
or decision duly taken and bona fide executed in relation with the Plan, or any
Approved 102 OptionAwards or Share granted to him thereunder.

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5.4     With respect to any Approved 102 OptionAwards, subject to the provisions
of Section 102 and any rules or regulation or orders or procedures promulgated
thereunder, an Optioneea Participant shall not sell or release from trust any
ShareAward and any share received upon the exercise or vesting of an Approved
102 OptionAward and/or any share received subsequently following any realization
of rights, including without limitation, bonus shares, until the lapse of the
Holding Period required under Section 102 of the Ordinance. Notwithstanding the
above, if any such sale or release occurs during the Holding Period, the
sanctions under Section 102 of the Ordinance and under any rules or regulation
or orders or procedures promulgated thereunder shall apply to and shall be borne
by such OptioneeParticipant.

5.5     With respect to all SharesAwards, (but excluding, for avoidance of any
doubt, any unexercised Optionsoptions and any unvested Restricted Stock Units)
allocated or issued upon the exercise of Options purchased by the
OptioneeParticipant, or issued to the Participant pursuant to the Vesting of
Restricted Stock Units, and held by the OptioneeParticipant or by the Trustee,
as the case may be, the OptioneeParticipant shall be entitled to receive
dividends in accordance with the quantity of such Sharesshares, subject to the
provisions of the Corporation’s incorporation documents (and all amendments
thereto) and subject to any applicable taxation on distribution of dividends,
and when applicable subject to the provisions of Section 102.

6. STOCK


6.1     The Plan Administrator is authorized to grant Options to acquire up to a
total of 280,000,000 Common Shares. The number of Common Shares with respect to
which OptionsAwards to acquire shares of Common Stock, shares of Restricted
Stock and Restricted Stock Units in a number not exceeding 16% of the number of
shares of Common Stock of the Corporation issued and outstanding immediately
prior to the grant of such Awards on a Fully Diluted Basis. For purposes of this
Section 6.1, the term “Fully Diluted Basis” means all issued and outstanding
share capital (where options shall be deemed outstanding share capital until
exercised) and all rights to acquire share capital including, without
limitation, all securities convertible or exercisable into shares of Common
Stock being deemed so converted and exercised, the conversion of any convertible
stockholder loans into share capital, with all outstanding warrants, options or
any other right granted by the Corporation to receive shares of the
Corporation’s share capital being deemed exercised in full. The foregoing
notwithstanding, the maximum number of shares that may be subject to Incentive
Stock Options granted under the Plan shall be 450,000, subject to adjustment as
provided in Section 7.1(m). Shares of Common Stock with respect to which Awards
may be granted hereunder isare subject to adjustment as set forth in Section
7.1(m) hereof. In the event that any outstanding OptionAward expires or is
terminated for any reason, the shares Common Shares allocable to the unexercised
portion of such OptionAward may again be subject to an OptionAward granted to
the same OptioneeParticipant or Holder or to a different person eligible under
Section 3 of this Plan; provided however, that any cancelled Options will be
counted against the maximum number of Common Shares with respect to which
Options may be granted to any particular person as set forth in Section 3
hereof.

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

6.2     The maximum number of shares of Common Stock for which Options may be
granted to any person in any calendar year shall be 1,000,000.

7. TERMS AND CONDITIONS OF OPTIONSAWARDS


7.1     Each OptionAward granted under this Plan shall be evidenced by a written
agreement approved by the Plan Administrator (each, an “Agreement”). Agreements
may contain such provisions, not inconsistent with this Plan or any Applicable
Laws, as the Plan Administrator in its discretion may deem advisable. All
OptionsAwards also shall comply with the following requirements:

  (a) Number of Sharesshares of Common Stock underlying the Award and Type of
OptionAward.


  Each Agreement shall state the number of shares of Common SharesStock to which
it pertains and whether the OptionAward is intended to be an Incentive Stock
Option, Section 102 OptionAwards (CGOCGA or OIOOIA) or a Non-Qualified Stock
OptionAwards; provided that:


  (i) the number of Common Shares that may be reserved pursuant to the exercise
of OptionsAwards granted to any person shall not exceed 5% of the issued and
outstanding Common Shares of the Corporation;


  (ii) in the absence of action to the contrary by the Plan Administrator in
connection with the grant of an OptionAward, all OptionsAwards shall be
Non-Qualified Stock OptionsAwards, Unapproved 102 OptionsAwards or Section 3(i)
OptionsAwards, as the case maybe;


  (iii) the aggregate fair market value (determined at the Date of Grant, as
defined below) of the shares of Common SharesStock with respect to which
Incentive Stock Options are exercisable for the first time by the Optionee
during any calendar year (granted under this Plan and all other Incentive Stock
Option plans of the Corporation, a Related Corporation or a predecessor
corporation) shall not exceed U.S.$100,000, or such other limit as may be
prescribed by the Code as it may be amended from time to time (the “Annual
Limit”); and


  (iv) any portion of an OptionAward which exceeds the Annual Limit shall not be
void but rather shall be a Non-Qualified Stock OptionAward.


7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (b) Date of Grant


  Each Agreement shall state the date the Plan Administrator has deemed to be
the effective date of grant of the OptionAward for purposes of this Plan (the
“Date of Grant”). Option Price


  (c) Exercise Price


  Each Agreement shall state the price per shares of Common Share atStock to
which itan Award is exercisable (if applicable). The Plan Administrator shall
act in good faith to establish the exercise price in accordance with Applicable
Laws; provided that:


  (i) the per share exercise price for an Incentive Stock Option or any Option
granted to a “covered employee” as such term is defined for purposes of Section
162(m) of the Code shall not be less than the fair market value per Common Share
at the Date of Grant as determined by the Plan Administrator in good faith;


  (ii) with respect to Incentive Stock Options granted to greater-than-ten
percent (>10%) shareholders of the Corporation (as determined with reference to
Section 424(d) of the Code), the exercise price per share shall not be less than
one hundred ten percent (110%) of the fair market value per Common ShareStock at
the Date of Grant as determined by the Plan Administrator in good faith; and


  (iii) Options granted in substitution for outstanding options of another
corporation in connection with the merger, consolidation, acquisition of
property or stock or other reorganization involving such other corporation and
the Corporation or any subsidiary of the Corporation may be granted with an
exercise price equal to the exercise price for the substituted option of the
other corporation, subject to any adjustment consistent with the terms of the
transaction pursuant to which the substitution is to occur.


  (iv) solely for the purpose of determining the tax liability pursuant to
Section 102(b)(3) of the Ordinance, if at the date of grant the Corporation’s
shares are listed on any established stock exchange or a national market system
or if the Corporation’s shares will be registered for trading within ninety (90)
days following the date of grant of the CGOsCGAs, the fair market value of the
Shares at the date of grant shall be determined in accordance with the average
value of the Corporation’s shares on the thirty (30) trading days preceding the
date of grant or on the thirty (30) trading days following the date of
registration for trading, as the case may be.


  (d) Duration of OptionsAwards


  At the time of the grant of the OptionAward, the Plan Administrator shall
designate, subject to Section 7.1(g) below, the expiration date of the
OptionAwards, which date shall not be later than 10 years from the Date of
Grant; provided, that the Plan Administrator decided otherwise in specific
option agreementsAward Agreements or, that the expiration date of any Incentive
Stock Option granted to a greater-than-ten percent (>10%) shareholder of the
Corporation (as determined with reference to Section 424(d) of the Code) shall
not be later than five (5) years from the Date of Grant. In the absence of
action to the contrary by the Plan Administrator in connection with the grant of
a particular OptionAward, and except in the case of Incentive Stock Options as
described above, all OptionsAwards granted under this Section 7 shall expire 10
years from the Date of Grant.


8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (e) Vesting Schedule


  No OptionAward shall be exercisable until it has vested. The vesting schedule
for each OptionAward shall be specified by the Plan Administrator at the time of
grant of the OptionAward prior to the provision of services with respect to
which such OptionAward is granted.; provided that if no vesting schedule is
specified at the time of grant, the OptionAward shall vest as follows:


  (i) on the six month anniversary of the Date of Grant, the OptionAward shall
vest and shall become exercisable with respect to 25% of the Common Stock to
which it pertains;


  (ii) on the seven month and each successive month anniversary to and including
the twenty threefour month anniversary, the OptionAward shall vest and become
exercisable with respect to an additional four (4%) percent1/24 of theshares of
Common Stock to which it pertains ; and


  (iii) on the twenty-four month anniversary of the Date of Grant, the Option
shall vest and shall become exercisable with respect to balance of the Common
Stock to which it pertains.


  The Plan Administrator may specify a vesting schedule for all or any portion
of an OptionAward based on the achievement of performance objectives established
in advance of the commencement by the OptioneeParticipant of services related to
the achievement of the performance objectives. Performance objectives shall be
expressed in terms of objective criteria, including but not limited to, one or
more of the following: return on equity, return on assets, share price, market
share, sales, earnings per share, costs, net earnings, net worth, inventories,
cash and cash equivalents, gross margin or the Corporation’s performance
relative to its internal business plan. Performance objectives may be in respect
of the performance of the Corporation as a whole (whether on a consolidated or
unconsolidated basis), a Related Corporation, or a subdivision, operating unit,
product or product line of either of the foregoing. Performance objectives may
be absolute or relative and may be expressed in terms of a progression or a
range. An OptionAward that is exercisable (in full or in part) upon the
achievement of one or more performance objectives may be exercised only
following written notice to the OptioneeParticipant and the Corporation by the
Plan Administrator that the performance objective has been achieved.


9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (f) Acceleration of Vesting


  The vesting of one or more outstanding OptionsAward may be accelerated by the
Plan Administrator at such times and in such amounts as it shall determine in
its sole discretion.


  (g) Term of OptionAward


  (i) Vested Options shall terminate, to the extent not previously exercised,
upon the occurrence of the first of the following events:


  A. the expiration of the Option, as designated by the Plan Administrator in
accordance with Section 7.1(d) above;


  B. the date an Optioneea Participant receives a notice of his or her
termination of employment or contractual relationship with the Corporation or
any Related Corporation for Cause (as hereinafter defined); or


  C. the expiration of fivethree (53) years, unless otherwise determined in
specific agreements by the Plan Administrator, from the date of an
OptioneeParticipant’s termination of employment or contractual relationship with
the Corporation or any Related Corporation for any reason whatsoever other than
Cause, but including death or disability, unless, in the case of a Non-Qualified
Stock Option, Section 102 Option or Section 3(i) Option, the exercise period is
extended by the Plan Administrator until a date not later than the expiration
date of the Option; .


  (ii) Notwithstanding Section 7.1(g)(i) above, any vested OptionsAwards which
have been granted to an Optioneea Participant in the OptioneeParticipant’s
capacity as a director of the Corporation or any Related Corporation shall
terminate upon the occurrence of the first of the following events:


  A. the event specified in Section 7.1(g)(i)A above;


  B. the expiration of fivethree (53) years, unless otherwise determined in
specific agreements by the Plan Administrator, from the date the Optioneesuch
Participant ceases to serve as a director of the Corporation or Related
Corporation, as the case may be, unless, in the case of a Non-Qualified Stock
Option or Section 102 Option, the exercise period is extended by the Plan
Administrator until a date not later than the expiration date of the Option.


  (iii) Upon the death of an Optioneea Participant, any vested option still in
force and unexpired may be exercised by the person or persons to whom such
OptioneeParticipant’s rights under such Option shall pass by the
OptioneeParticipant’s will or by the laws of descent and distribution ofat the
OptioneeParticipant’s domicile at the time of death, within a period of twelve
(12thirty six (36) months after the date of such terminationthe Participant’s
death.


10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (iv) For purposes of the Plan, unless otherwise defined in the Agreement,
termination for “Cause” shall mean such termination is for ‘cause’ as such term
is expressly defined in a then-effective written agreement between the
OptioneeParticipant and the Corporation or any Related Corporation, or in the
absence of such then-effective written agreement and in the case of an Employee
or an Israeli Employee, termination for the following reasons (i) conviction of
any felony involving moral turpitude or affecting the Corporation; (ii) any
refusal to carry out a reasonable directive of the chief executive officer, the
Board or the OptioneeParticipant’s direct supervisor, which involves the
business of the Corporation or its Related Corporation and was capable of being
lawfully performed; (iii) embezzlement of funds of the Corporation or its
Related Corporation; (iv) any breach of the OptioneeParticipant’s fiduciary
duties or duties of care of the Corporation; including without limitation
disclosure of confidential information of the Corporation; and (v) any conduct
(other than conduct in good faith) reasonably determined by the Board to be
materially detrimental to the Corporation. Unless accelerated in accordance with
Section 7.1(f) above, unvested Options shall terminate immediately upon
termination of employment or contractual relationship of an Optioneea
Participant with the Corporation or a Related Corporation, or termination of an
Optioneea Participant’s services as a director of the Corporation or a Related
Corporation, for any reason whatsoever, including death or disability.


  (v) For purposes of this Plan, transfer of employment between or among the
Corporation and/or any Related Corporation shall not be deemed to constitute a
termination of employment with the Corporation or any Related Corporation.
Employment shall be deemed to continue while the OptioneeParticipant is on
military leave, sick leave or other bona fide leave of absence (as determined by
the Plan Administrator). The foregoing notwithstanding, employment shall not be
deemed to continue beyond the first ninety (90) days of such leave, unless
otherwise determined in specific agreements by the Plan Administrator and unless
the OptioneeParticipant’s re-employment rights are guaranteed by statute or by
contract.


  (h) Exercise of Options


  (i) Options shall be exercisable, in full or in part, at any time after
vesting, until termination of right to exercise. If less than all of the shares
of Common SharesStock included in the vested portion of any Optionoption are
purchased, the remainder may be purchased at any subsequent time prior to the
expiration of the Option termexercise period. Only a whole share of Common
SharesStock may be issued pursuant to an Optionoption, and to the extent that an
Optionoption covers less than one (1) share of Common ShareStock, it is
unexercisable.


11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (ii) Options or portions thereof may be exercised by giving written notice to
the Corporation, in such form and method as may be determined by the Corporation
and when applicable, by the Trustee in accordance with the requirements of
Section 102 of the Ordinance, which notice shall specify the number of shares of
Common SharesStock to be purchased, and be accompanied by payment in the amount
of the aggregate exercise price for the Common SharesStock so purchased, which
payment shall be in the form specified in Section 7.1(i) below. The Corporation
shall not be obligated to issue, transfer or deliver a certificate representing
shares of Common SharesStock to the Holder of any Option, until provision has
been made by the Holder, to the satisfaction of the Corporation, for the payment
of the aggregate exercise price for all shares of Common SharesStock for which
the Optionoption shall have been exercised and for satisfaction of any tax
withholding obligations associated with such exercise. During the lifetime of an
Optionee, OptionsParticipant, options are exercisable only by the
OptioneeParticipant.


  (iii) For Israeli Employees the above mentioned in section h(ii) is subject to
section 102 and the trust mechanism as defined in section 5 of this Plan.


  With respect to Unapproved 102 OptionAward, if the OptioneeParticipant ceases
to be employed by the Corporation or any AfffiliateAffiliate, the
OptioneeParticipant shall extend to the Corporation and/or its Affiliate a
security or guarantee for the payment of tax due at the time of sale of
Sharesshares of Common Stock, all in accordance with the provisions of Section
102 and the rules, regulation or orders promulgated thereunder.


  (i) Payment upon Exercise of Option


  Upon the exercise of any Optionoption, the aggregate exercise price shall be
paid to the Corporation in cash or by certified or cashier’s check. In addition,
if pre-approved in writing by the Plan Administrator who may arbitrarily
withhold consent, the Holder may pay for all or any portion of the aggregate
exercise price by complying with one or more of the following alternatives:


  (i) by delivering to the Corporation shares of Common SharesStock previously
held by such Holder, or by the Corporation withholding shares of Common
SharesStock otherwise deliverable pursuant to exercise of the Optionoption,
which shares of Common SharesStock received or withheld shall have a fair market
value at the date of exercise (as determined by the Plan Administrator) equal to
the aggregate exercise price to be paid by the OptioneeParticipant upon such
exercise;


12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (ii) by delivering a properly executed exercise notice together with
irrevocable instructions to a broker promptly to sell or margin a sufficient
portion of the shares of Common SharesStock and deliver directly to the
Corporation the amount of sale or margin loan proceeds to pay the exercise
price; or


  (iii) by complying with any other payment mechanism approved by the Plan
Administrator at the time of exercise.


  (i1) Restricted Stock

  An Award of Restricted Stock, whether as 102 Award, Non-Qualified Award or
Section 3(i) Award, may be granted by the Corporation in a specified number of
shares of Common Stock of Corporation to the Participant, which shares may or
may no be subject to forfeiture or other restrictions upon the happening of
specified events (the term in which such restrictions apply shall be referred to
as the “Restriction Period”). Such an Award shall be subject to the following
terms and conditions:


  (i) Restricted Stock shall be evidenced by Award agreements. Such agreements
shall conform to the requirements of the Plan and may contain such other
provisions as the Committee shall deem advisable.


  (ii) Upon determination of the number of shares of Restricted Stock to be
granted to a Holder, the Committee shall direct that a certificate or
certificates representing the number of shares of Common Stock of Corporation be
issued to the Holder with the Holder designated as the registered owner. If any
restrictions apply to such shares of Restricted Stock, the certificate(s)
representing such shares shall be legended as to sale, transfer, assignment,
pledge or other encumbrances during the Restriction Period and deposited by the
Holder, together with a stock power endorsed in blank, with the Corporation, to
be held in escrow during the Restriction Period.


  (iii) Unless otherwise determined by the Committee at the time of an Award,
during the Restriction Period the Holder shall have the right to receive
dividends from and to vote the shares of Restricted Stock.


  (iv) The Award Agreement shall specify the duration of the Restriction Period,
if any, and the employment or other conditions (including termination of
employment on account of death, disability, retirement or other cause) under
which shares of Restricted Stock may be forfeited by the Corporation. At the end
of the Restriction Period, if any, the restrictions imposed shall lapse with
respect to the number of shares of Restricted Stock as determined by the
Committee, and the legend shall be removed and such number of shares delivered
to the Holder (or, where appropriate, the Holder’s legal representative). The
Committee may, in its sole discretion, modify or accelerate the vesting and
delivery of shares of Restricted Stock, if those are subject to vesting.


13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (i2) Restricted Stock Unit.


  The Plan Administrator is authorized to make awards of Restricted Stock Units,
whether as 102 Award, Non-Qualified Award or Section 3(i) Award, to any Employee
or Consultant in such amounts and subject to such terms and conditions as the
Plan Administrator shall deem appropriate. On the vesting date of a Restricted
Stock Unit, unless otherwise noted in the Award Agreement, the Corporation shall
transfer to the Participant one unrestricted, fully transferable, fully paid and
non-assessable share of Common Stock for each Restricted Stock Unit scheduled to
be paid out on such date and not previously forfeited.


  (i) All Awards of restricted stock units made pursuant to this Plan will be
evidenced by an Award Agreement and will comply with and be subject to the terms
and conditions of this Plan.


  (ii) Unless otherwise determined by the Committee at the time of an Award,
during the Restriction Period the Holder shall not have the right to receive
dividends from and to vote the shares underlying the Restricted Stock Units.


  (iii) Restricted Stock Units shall be subject to such terms and conditions as
the Plan Administrator may impose. These terms and conditions may include
restrictions based upon completion of a specified period of service with the
Corporation or an Affiliate as set out in advance in the Participant’s
individual Award Agreement.


  (j) No Rights as a Shareholder


  A Holder shall have no rights as a shareholder of the Corporation with respect
to any shares of Common SharesStock covered by an Optionoption and to any
unvested Restricted Stock Unit until such Holder becomes a record holder of such
Common Sharesshares, irrespective of whether such Holder has given notice of
exercise. Subject to the provisions of Section 7.1(m) hereof, no rights shall
accrue to a Holder and no adjustments shall be made on account of dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions or other rights declared on, or created in, the Common Shares for
which the record date is prior to the date the Holder becomes a record holder of
the shares of Common Shares covered by the OptionStock, irrespective of whether
such Holder has given notice of exercise. In case of Options and Common Shares
heldAwards and shares of Common Stockheld by the Trustee, are subject to the
provisions of Section 5 of the Plan.


14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (k) Non-transferability of Options


  Options and unvested Restricted Stocks and Restricted Stock Units granted
under this Plan and the rights and privileges conferred by this Plan may not be
transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will, by applicable laws of descent
and distribution, and shall not be subject to execution, attachment or similar
process. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of any OptionOptions and unvested Restricted Stocks and Restricted Stock
Units or of any right or privilege conferred by this Plan contrary to the
provisions hereof, or upon the sale, levy or any attachment or similar process
upon the rights and privileges conferred by this Plan, such Optionoptions and
unvested Restricted Stocks and Restricted Stock Units shall thereupon terminate
and become null and void.


  As long as Options and/or Common SharesAwards are held by the Trustee on
behalf of the OptioneeParticipant, all rights of the OptioneeParticipant over
the shares of Common Shares areStockare personal, can not be transferred,
assigned, pledged or mortgaged, other than by will or pursuant to the laws of
descent and distribution.


  (l) Securities Regulation and Tax Withholding


  (i) Shares of Common SharesStock shall not be issued with respect to an Option
unlessAward (also in connection with the exercise of such Optionoption) and the
issuance and delivery of such shares of Common SharesStock shall comply with all
Applicable Laws, and such issuance shall be further subject to the approval of
counsel for the Corporation with respect to such compliance, including the
availability of an exemption from prospectus and registration requirements for
the issuance and sale of such shares of Common SharesStock. The inability of the
Corporation to obtain from any regulatory body the authority deemed by the
Corporation to be necessary for the lawful issuance and sale of any shares of
Common SharesStock under this Plan, or the unavailability of an exemption from
prospectus and registration requirements for the issuance and sale of any shares
of Common SharesStock under this Plan, shall relieve the Corporation of any
liability with respect to the non-issuance or sale of such shares of Common
SharesStock.


15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (ii) As a condition to the exercise of an Option or issuance of other Awards,
the Plan Administrator may require the Holder to represent and warrant in
writing at the time of such exercise that the shares of Common SharesStock are
being purchased only for investment and without any then-present intention to
sell or distribute such shares of Common SharesStock. If necessary under
Applicable Laws, the Plan Administrator may cause a stop-transfer order against
such Common Shares to be placed on the stock books and records of the
Corporation, and a legend indicating that the shares of Common SharesStock may
not be pledged, sold or otherwise transferred unless an opinion of counsel is
provided stating that such transfer is not in violation of any Applicable Laws,
may be stamped on the certificates representing such shares of Common
SharesStock in order to assure an exemption from registration. The Plan
Administrator also may require such other documentation as may from time to time
be necessary to comply with applicable securities laws. THE CORPORATION HAS NO
OBLIGATION TO UNDERTAKE REGISTRATION OF OPTIONS OR THE COMMON SHARES ISSUABLE
UPON THE EXERCISE OF OPTIONS OR ISSUANCE OF OTHER AWARDS.


  (iii) The Holder shall pay to the Corporation by certified or cashier’s check,
promptly upon exercise of an Optionoption or, if sooner or later, the date that
the amount of such obligations becomes determinable upon any Award, all
applicable federal, state, local and foreign withholding taxes that the Plan
Administrator or the Trustee, in their discretion, subject to section 102 in
case of Israeli Employees, determines to result upon exercise of an Optionoption
or from a transfer or other disposition of shares of Common SharesStock acquired
upon exercise of an Optionoption or otherwise related to an Optionoption or
shares of Common SharesStock acquired in connection with an Option or issuance
of shares underlying a different Award. Furthermore, the Holder shall agree to
indemnify the Corporation and/or its Affiliates and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Holder. Upon approval of the Plan Administrator, a Holder may satisfy
such obligation by complying with one or more of the following alternatives
selected by the Plan Administrator:


  A. by delivering to the Corporation shares of Common SharesStock previously
held by such Holder or by the Corporation withholding shares of Common
SharesStock otherwise deliverable pursuant to the exercise of the Optionoption
or issuance of shares underlying a different Award, which shares of Common
SharesStock received or withheld shall have a fair market value (as determined
by the Plan Administrator) equal to the minimum mandatory withholding tax
obligations arising as a result of such exercise, transfer or other disposition;
or


16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  B. by complying with any other payment mechanism approved by the Plan
Administrator from time to time.


  (iv) The issuance, transfer or delivery of certificates representing shares of
Common SharesStock pursuant to the exercise of Optionsoptions or issuance of
shares underlying a different Award may be delayed, at the discretion of the
Plan Administrator, until the Plan Administrator is satisfied that the
applicable requirements of all Applicable Laws and the withholding provisions of
the Code and/or the Ordinance have been met and that the Holder has paid or
otherwise satisfied any withholding tax obligation as described in Section
7.1(l)(iii) above.


  (m) Adjustments Upon Changes In Capitalization


  (i) The aggregate number (in the case of Incentive Stock Options and for
purposes of the limit in Section 6.2 above) and class of shares for which
OptionsAwards may be granted under this Plan, the number and class of shares
covered by each outstanding OptionAward, and the exercise price per share
thereof (but not the total price), and each such OptionAward, shall all be
proportionately adjusted for any increase or decrease in the number of issued
Common Shares of the Corporation resulting from:


  A. a subdivision or consolidation of Common Shares or any like capital
adjustment, or


  B. the issuance of any shares of Common SharesStock, or securities
exchangeable for or convertible into shares of Common SharesStock, to the
holders of all or substantially all of the outstanding shares of Common
SharesStock by way of a stock dividend (other than the issue of shares of Common
SharesStock, or securities exchangeable for or convertible into shares of Common
SharesStock, to holders of shares of Common SharesStock pursuant to their
exercise of options to receive dividends in the form of shares of Common
SharesStock, or securities convertible into shares of Common SharesStock, in
lieu of dividends paid in the ordinary course on the shares of Common
SharesStock).


17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (ii) Except as provided in Section 7.1(m)(iii) hereof, upon a merger (other
than a merger of the Corporation in which the holders of Common Shares
immediately prior to the merger have the same proportionate ownership of common
shares in the surviving corporation immediately after the merger),
consolidation, acquisition of property or stock, separation, reorganization
(other than a mere re-incorporation or the creation of a holding Corporation) or
liquidation of the Corporation, as a result of which the shareholders of the
Corporation, receive cash, shares or other property in exchange for or in
connection with their shares of Common SharesStock, any OptionAward granted
hereunder shall terminate, but the Holder shall have the right to exercise such
Holder’s OptionAward immediately prior to any such merger, consolidation,
acquisition of property or shares, separation, reorganization or liquidation,
and to be treated as a shareholder of record for the purposes thereof, to the
extent the vesting requirements set forth in the OptionAward agreement have been
satisfied.


  (iii) If the shareholders of the Corporation receive shares in the capital of
another corporation (“Exchange Shares”) in exchange for their shares of Common
SharesStock in any transaction involving a merger (other than a merger of the
Corporation in which the holders of shares of Common SharesStock immediately
prior to the merger have the same proportionate ownership of shares of Common
SharesStock in the surviving corporation immediately after the merger),
consolidation, acquisition of property or shares, separation or reorganization
(other than a mere re-incorporation or the creation of a holding Corporation),
all OptionsAwards granted hereunder shall be converted into optionsAwards to
purchase Exchange Shares, unless the Corporation and the corporation issuing the
Exchange Shares, in their sole discretion, determine that any or all such
OptionsAwards granted hereunder shall not be converted into optionsAwards to
purchase Exchange Shares but instead shall terminate in accordance with, and
subject to the Holder’s right to exercise the Holder’s OptionsAwards pursuant
to, the provisions of Section 7.1(m)(ii). The amount and price of converted
optionsAwards shall be determined by adjusting the amount and price of the
OptionsAwards granted hereunder in the same proportion as used for determining
the number of Exchange Shares the holders of the shares of Common SharesStock
receive in such merger, consolidation, acquisition or property or stock,
separation or reorganization. Unless accelerated by the Board, the vesting
schedule set forth in the option agreement shall continue to apply to the
optionsAwards granted for the Exchange Shares.


  (iv) In the event of any adjustment in the number of shares of Common
SharesStock covered by any OptionAward, any fractional shares resulting from
such adjustment shall be disregarded and each such OptionAward shall cover only
the number of full shares resulting from such adjustment.


  (v) All adjustments pursuant to Section 7.1(m) shall be made by the Plan
Administrator, and its determination as to what adjustments shall be made, and
the extent thereof, shall be final, binding and conclusive.


18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (vi) The grant of an OptionAward shall not affect in any way the right or
power of the Corporation to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure, to merge, consolidate or
dissolve, to liquidate or to sell or transfer all or any part of its business or
assets.


8. EFFECTIVE DATE; AMENDMENT; SHAREHOLDER APPROVAL


8.1     Options may be granted by the Plan Administrator from time to time on or
after the date on which this Plan is adopted by the Board (the “Effective
Date”). In case of the Israeli Optionees, Approved 102 Options will be granted
only after the lapse of at least 30 days following the date in which the Plan
and the relevant forms will be submitted to the tax authorities as detailed in
Section 4.6 above.

8.1    8.2 Unless sooner terminated by the Board, this Plan shall terminate on
the tenth anniversary of the Effective Date.December 31, 2018. No Option may be
granted after such termination or during any suspension of this Plan.

8.2    8.3 Any Incentive Stock Options granted by the Plan Administrator prior
to the ratification of this Plan by the shareholders of the Corporation shall be
granted subject to approval of this Plan by the holders of a
majorityshareholders of the Corporation’s outstanding voting shares, voting
either in person or by proxy at a duly held shareholders’meeting within twelve
(12) months before or after the Effective Datedate this Amended and Restated
2005 Stock Option Plan is approved by the Board. If such shareholder approval is
sought and not obtained, all Incentive Stock Options granted prior thereto and
thereafter shall be considered Non-Qualified Stock OptionsAwards and any
OptionsAwards granted to Covered Employees will not be eligible for the
exclusion set forth in Section 162(m) of the Code with respect to the
deductibility by the Corporation of certain compensation.


9.     NO OBLIGATIONS TO EXERCISE OPTION

The grant of an Optionoption shall impose no obligation upon the
OptioneeParticipant to exercise such Optionoption.


10.     NO RIGHT TO OPTIONSAWARD OR TO EMPLOYMENT

Whether or not any OptionsAwards are to be granted under this Plan shall be
exclusively within the discretion of the Plan Administrator, and nothing
contained in this Plan shall be construed as giving any person any right to
participate under this Plan. The grant of an OptionAward shall in no way
constitute any form of agreement or understanding binding on the Corporation or
any Related Corporation, express or implied, that the Corporation or any Related
Corporation will employ or contract with an OptioneeParticipant for any length
of time, nor shall it interfere in any way with the Corporation’s or, where
applicable, a Related Corporation’s right to terminate OptioneeParticipant’s
employment at any time, which right is hereby reserved.

19

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


11.     APPLICATION OF FUNDS

The proceeds received by the Corporation from the sale of Common Shares issued
upon the exercise of OptionsAwards shall be used for general corporate purposes,
unless otherwise directed by the Board.


12.     INDEMNIFICATION OF PLAN ADMINISTRATOR

In addition to all other rights of indemnification they may have as members of
the Board, members of the Plan Administrator shall be indemnified by the
Corporation for all reasonable expenses and liabilities of any type or nature,
including attorneys’ fees, incurred in connection with any action, suit or
proceeding to which they or any of them are a party by reason of, or in
connection with, this Plan or any OptionAward granted under this Plan, and
against all amounts paid by them in settlement thereof (provided that such
settlement is approved by independent legal counsel selected by the
Corporation), except to the extent that such expenses relate to matters for
which it is adjudged that such Plan Administrator member is liable for wilful
misconduct; provided, that within fifteen (15) days after the institution of any
such action, suit or proceeding, the Plan Administrator member involved therein
shall, in writing, notify the Corporation of such action, suit or proceeding, so
that the Corporation may have the opportunity to make appropriate arrangements
to prosecute or defend the same.


13.     AMENDMENT OF PLAN

TheSubject to additional consents and approvals required under Applicable Law,
the Plan Administrator may, at any time, modify, amend or terminate this Plan or
modify or amend OptionsAwards granted under this Plan, including, without
limitation, such modifications or amendments as are necessary to maintain
compliance with the Applicable Laws. The Plan Administrator may condition the
effectiveness of any such amendment on the receipt of shareholder approval at
such time and in such manner as the Plan Administrator may consider necessary
for the Corporation to comply with or to avail the Corporation and/or the
Optionees of the benefits of any securities, tax, market listing or other
administrative or regulatory requirements.

Effective Date: September 18, 2006

20

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------